ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-207, concluding that JOAN GEBTSACOV SMITH of MOORESTOWN, who was admitted to the bar of this State in 1974, and who has been suspended from the practice of law since November 12, 1997, pursuant to Orders of this Court filed October 20, 1997, and October 31, 2000, should be suspended from the practice of law for a period of three years for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.5(a) (charging an unreasonable fee), RPC 1.15(a) (failure to safeguard property), RPC 1.15(b) (failure to promptly turn over to the client or third person funds or property to which the person was entitled), RPC 1.15(c) (failure to keep separate property in which the attorney and another person claim an interest), RPC 3.4(c) *87(disobeying obligations under the rules of a tribunal), and RPC 8.1(b) (failure to cooperate with ethics authorities);
And the Disciplinary Review Board further having concluded that prior to reinstatement, respondent should be required to complete a course in estate administration offered by the Institute for Continuing Legal Education and submit proof of satisfaction of the judgment entered against her in connection with the administration of the Nasscmo estate;
And good cause appearing;
It is ORDERED that JOAN GERTSACOY SMITH is suspended from the practice of law for a period of three years and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit to the Office of Attorney Ethics proof that she has successfully completed a course in estate administration offered by the Institution for Continuing Legal Education; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit to the Office of Attorney Ethics proof that she has satisfied the judgment entered against her in connection with the administration of the Nassano estate; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.